DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant’s amendments to the claim further limit the potassium bicarbonate component to the range 50.1% to about 61% by mass. The claims and specification as originally filed does not support the subgenus range (50.1% to about 61%). The range is not supported by the generic disclosure and only one specific examples within the subgenus range (Example 2: 52% potassium carbonate) is disclosed but does not provide support for the entire claimed subgenus range nor does it provide support for a dry fertilizer further comprising the limitations of dependent claims (e.g. further components described in claim 3 or citric acid in claim 4, among others). Where it is clear, for instance, that the broad described range pertains to a different invention than the narrower (and subsumed) claimed range, then the broader range does not describe the narrower range. In re Baird, 348 F.2d 974, 52 CCPA 1747, 146 USPQ 579 (1965); In re Draeger, 150 F.2d 572, 32 CCPA 1217, 66 USPQ 247 (1945).”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhusan et al. (WO 2017/060861 A2) as evidenced by Chun (Grower’s Secret, 2021).

In regard to claims 1-4, Bhusan et al. is directed to a dry granule (e.g. tablet or pellet) placebo formulation comprising:
38.99% w/w citric acid, 61% w/w potassium bicarbonate, and the composition can further comprise lubricants, binding agents, amino acid taste modifiers [amino acids are biostimulants as evidenced by Chun], natural oils, or extracts as flavoring substances [Page 8-9].
Although the Bhusan composition is not explicitly described as a fertilizer, this claim preamble statement has been considered and is interpreted as reciting the purpose or intended use of the claimed invention. It does not result in a structural difference between the claimed invention and the Bhusan prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bhusan et al. (WO 2017/060861 A2) as evidenced by Chun (Grower’s Secret, 2021) as applied to claim 1 above, and further in view of KellisGifts (2017).

In regard to claims 8-10, Bhusan discloses tablets are conventionally packaged in a blister pack [Page 3, lines 8-9] but may be packaged in a container with peelable backing foil [Page 3, lines 9-10]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package Bhusan’s composition in an air tight moisture sealed container. One of ordinary skill in the art would have been motivated to do so because this is conventional packaging as demonstrated by Bhusan’s Background.

Bhusan does not explicitly teach additional properties of the package.


    PNG
    media_image1.png
    416
    337
    media_image1.png
    Greyscale
Kellis Gifts discloses an Alka-Seltzer (e.g. effervescent tablet) package that is air-tight and moisture sealed [Page 5] and further as a multi-celled register hangercard with a foil lid and a PVC tray [Page 2].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package the Bhusan tablet in a hanger card and a PVC tray and in an air-tight and moisture sealed packaging because counter displays and single-use packaging is ubiquitous in over-the-counter sales of these common medicines. One of ordinary skill in the art would have been motivated provide convenient one-time use packaging for over-the-counter medicine displays for ease-of-use and in order to increase sales.

Response to Arguments
Applicant’s arguments with respect to the rejection of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         June 23, 2021